Citation Nr: 0027895	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-01 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for amputation of 
second, third, fourth, and fifth fingers through the proximal 
phalanges of the left hand (minor) with atrophy and 
limitation of extension of the left thumb, currently 
evaluated as 50 percent disabling.

2.  Entitlement to an increased evaluation for amputation of 
the tip of the index finger through the proximal portion of 
the distal phalanx of the third finger and the proximal 
portion phalanx through the middle phalanx of the fourth and 
fifth fingers of the right hand (major), currently evaluated 
as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
bilateral frozen feet, evaluated as 10 percent disabling 
prior to January 12, 1998.

4.  Entitlement to an increased evaluation for residuals of a 
frozen right foot, currently evaluated as 20 percent 
disabling as of January 12, 1998.

5.  Entitlement to an increased evaluation for residuals of a 
frozen left foot, currently evaluated as 20 percent disabling 
as of January 12, 1998.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to January 
1945, and from April 1948 to August 1951.

The current appeal arose from a January 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO continued the 50 percent 
evaluation for amputation of second, third, fourth, and fifth 
fingers through the proximal phalanges of the left hand 
(minor) with atrophy and limitation of extension of the left 
thumb, the 30 percent evaluation for amputation of the tip of 
the index finger through the proximal portion of the distal 
phalanx of the third finger and the proximal portion phalanx 
through the middle phalanx of the fourth and fifth fingers of 
the right hand (major), the 10 percent evaluation for 
residuals of bilateral frozen feet, and denied entitlement to 
a total disability rating for compensation purposes on the 
basis of individual unemployability (TDIU).

In March 1998 the RO discontinued the 10 percent evaluation 
for residuals of bilateral frozen feet as of January 12, 
1998, and assigned each foot a 10 percent evaluation, 
effective January 12, 1998.  The RO affirmed the other 
determinations previously entered.

In August 1999 the veteran provided oral testimony before the 
undersigned Veterans Law Judge, a transcript of which has 
been associated with the claims file.  

In November 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.

In June 2000 the RO granted increased evaluations of 
20 percent for residuals of a frozen right foot and a frozen 
left foot, effective January 12, 1998, and granted a TDIU, 
effective August 27, 1996.  The RO affirmed the 
determinations previously entered.

As to the RO granting 20 percent evaluations for residuals of 
a frozen right foot and residuals of a frozen left foot, this 
is not a complete grant of the issues on appeal.  The veteran 
is generally presumed to be seeking the maximum available by 
law, and it follows that such claims remains in controversy 
where less than the maximum benefit available is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).

Finally, the Board notes that the veteran has complained that 
his right thumb has become painful; however, the veteran is 
not service connected for the thumb on the right hand.  As a 
claim for service connection a right thumb disorder has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).

The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  Amputation of second, third, fourth, and fifth fingers 
through the proximal phalanges of the left hand (minor) with 
atrophy and limitation of extension of the left thumb is 
manifested by limited motion of the fingers.

2.  Amputation of the tip of the index finger through the 
proximal portion of the distal phalanx of the third finger 
and the proximal portion phalanx through the middle phalanx 
of the fourth and fifth fingers of the right hand (major) is 
manifested by limited motion of the fingers, particularly the 
index finger, and grip strength of 3/5.

3.  Prior to January 12, 1998, residuals of bilateral frozen 
feet were manifested by no more than mild symptoms of 
bilateral involvement.

4.  As of January 12, 1998, residuals of a right frozen foot 
are manifested by pain, cold sensitivity, and impaired 
sensation.

5.  As of January 12, 1998, residuals of a left frozen foot 
are manifested by pain, cold sensitivity, and impaired 
sensation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for amputation of second, third, fourth, and fifth fingers 
through the proximal phalanges of the left hand (minor) with 
atrophy and limitation of extension of the left thumb are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5151, 5221 
(1999).



2.  The criteria for an increased evaluation of 40 percent 
for amputation of the tip of the index finger through the 
proximal portion of the distal phalanx of the third finger 
and the proximal portion phalanx through the middle phalanx 
of the fourth and fifth fingers of the right hand (major) 
have been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5131 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of bilateral frozen feet prior to January 12, 
1998, have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (in effect 
prior to January 12, 1998).

4.  The criteria for an evaluation in excess of 20 percent 
for residuals of a frozen right foot as of January 12, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7122 (effective January 12, 
1998).

5.  The criteria for an evaluation in excess of 20 percent 
for residuals of a frozen left foot as of January 12, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7122 (effective January 12, 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran sustained a 
missile wound to his left hand in December 1950.  
Additionally, he sustained frost bite on his toes and fingers 
while in Korea.  In December 1950 he had partial amputations 
of four fingers on each hand.  On the left hand, middle, 
ring, and little fingers were amputated blow the middle 
interphalangeal joint, and the index finger was amputated 
somewhat lower because of the old gunshot wound in the area.  




On the right hand, the little finger was amputated half way 
between the proximal and distal interphalangeal joints, the 
ring finger was amputated at the distal interphalangeal 
joint, the middle finger was amputated at the distal 
interphalangeal joint, and the index finger was amputated at 
the distal phalanx.

In December 1951 the RO granted entitlement to service 
connection for traumatic amputation of the index, middle, 
ring and little fingers of the left hand and granted 
entitlement to service connection for traumatic amputation of 
the index, middle, ring, and little fingers of the right 
hand, and assigned 50 percent and 40 percent evaluations 
respectively, effective September 1, 1951.  The RO also 
granted service connection for residuals of frozen feet, and 
assigned a noncompensable evaluation, effective September 1, 
1951.

A March 1952 VA examination report shows the examiner noted 
the amputations of the veteran's fingers, and that the left 
thumb had atrophy and limitation of extension.  As to the 
feet, the examiner stated they were cool to touch, 
particularly over the toes.  The pulsation of the post 
tibialis were felt fully.  The examiner noted that the color 
would return upon the release of pressure.

A July 1952 VA examination report shows the examiner noted 
the amputations in the right and left hands.  He stated the 
veteran's grip in the right hand was "fair" due to the loss 
of phalanges.  As to the left hand, the examiner stated the 
veteran's stumps were well covered and non-painful.  He 
stated his ability to grip, seize, or hold with the left hand 
was lost due to the amputations and that he had atrophy in 
the left hand and thumb due to the lack of use.  

The veteran submitted his claim for increased evaluations for 
the right and left hands, and bilateral feet on August 27, 
1996.


The veteran submitted private medical records and VA medical 
records were obtained; however, the Board notes that the 
majority of those medical records, which are mostly military 
medical facility records, do not relate to the service-
connected disabilities for which the veteran seeks increased 
evaluations and thus are not reported in the decision.

A February 1998 VA examination report shows the veteran 
stated his feet felt like there were a blow torch on them, 
and that they ached all the time.  He stated they got cold 
easily.  The examiner stated there was marked loss of 
sensation on the toes and the soles of both feet.  The skin 
was thin and cool.  There was no evidence of fungus 
infection.

As to his hands the veteran stated he had sustained multiple 
amputations, which had not changed over the number of years 
since his last evaluation.  He stated his right index finger 
would no longer bend, and that he was unable to grasp 
anything with his left hand.

Examination revealed grip strength of 3/5 in the right hand 
and 5/5 in the left hand.  The fingers on the left hand 
showed mid proximal interphalangeal amputations of fingers 
two, three, four, and five.  On the right hand the second 
finger was amputated at the distal phalanx and also the third 
and fourth fingers of the right hand.  The examiner stated 
the thumb apposed only to the second and third ray.  He 
stated the left hand "obviously" had no apposition because 
of the shortness of the fingers.  The second, third, fourth, 
and fifth fingers of the left hand flexed only to 90 degrees 
at the metacarpophalangeal joint.  The examiner noted that 
the right index finger at the distal interphalangeal joint 
was ankylosed and had no motion.

The examiner entered relevant diagnoses of frozen feet with 
peripheral vascular disease and neuropathy and frozen hands 
with loss of multiple fingers.  The examiner noted that as to 
the hands, there had been no change from the previous 
examination except for some ankylosis of a couple of joints 
mentioned in the report.

In August 1999 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  As to his left 
hand, he stated his grip was not good.  He stated he had pain 
in his hand.  He stated he had retired in 1974 because of the 
lack of use of his hands.  He stated he felt he warranted a 
higher evaluation because he had lost the use of his thumb. 

As to his right hand, the veteran stated his index finger did 
not work and felt it was ankylosed.  He stated he had pain in 
that finger.  He noted his hands were very sensitive to cold 
weather.  He stated he felt his right hand was worse than the 
30 percent evaluation contemplated, as his right hand was 
worse than his left hand.

The veteran testified that his feet were what was giving him 
a hard time.  He stated his feet constantly hurt, 
particularly the heels.  He noted that his feet were hot all 
the time, and that he was constantly trying to cool down his 
feet.  He stated his toenails had changed colors and were 
basically "dead."  He stated that the skin on his feet was 
thin.  He noted he was not being treated for his feet and 
that he did not wear special shoes or socks.  He stated he 
could not walk long distances because of the burning feeling 
in his feet.

A January 2000 examination report shows the veteran denied 
having any operations, injections, or surgeries on the wrists 
or the hands.  He reported that his left hand interfered with 
his daily status to a moderately significant to severe 
degree.  As to the right hand, he had the same complaints 
that he had with his left hand.  He stated his right hand 
interfered with his daily status to a moderately severe 
degree.

As to his feet, the examiner noted that there had not been 
any amputations or any kind of surgeries, but that the 
veteran stated his feet were constantly painful and cold 
weather would increase the pain.  The veteran stated there 
was always a burning sensation.  He also reported heel pain.  
He stated his only treatment for his feet was taking 
analgesic medications and some massage or proper follow-up 
with his physicians.  The examiner noted there had been no 
history of foot drop or foot drag.
Upon physical examination the left hand revealed adequate 
vascularity.  In the second, third, and fourth digits, 
amputations to the interphalangeal joints were shown.  The 
skin was well healed, but there was some puckering of the 
skin over the suture site.  The examiner stated that as to be 
expected, the metacarpal phalangeal joint flexion was 
possible to the range in the third, fourth, and fifth fingers 
to 85 degrees from neutral, but that in this position, there 
was only about 25 degrees of flexion because he did not think 
there was hardly any phalanx left to bring about any kind of 
motion.  He stated there was no evidence of any inflammation 
or abscess and no ulcerations.  The examiner noted he had 
phantom sensation still present.  The examiner stated that 
the function of the opponens, which is the tip of the thumb 
touching the fingers, was possible very gently, but that some 
of them were difficult because of the amputations.  

As to the right hand, the examiner stated the right index 
finger had been amputated in the distal area only.  In that 
finger, the function of the interphalangeal and proximal 
interphalangeal joints were normal.  The sensory and motor 
findings were intact.  The examiner stated that in the third, 
fourth, and fifth fingers, there were distal interphalangeal 
joint amputations.  He noted the skin was mildly puckered and 
that the opponens was a little better on this side than the 
left side.  There was no evidence of ulcerations.

Examination of the feet revealed the intrinsic muscles were 
palpable, and the skin had good hydration in both the feet 
and toes.  The examiner stated the nails were adequate, and 
interdigital hygiene was good, as well as the sole hygiene.  
There were no ulcerations, breakdown, or evidence of any skin 
complications.  The motor findings were intact for the ankle 
dorsiflexion and the toe movements.

The examiner stated that the skin of the foot was mildly 
thickened to the ball of the big toe and his range of motion 
of the toes was within normal limits.  The sensory findings 
revealed a diffuse-type from the ankle all the way down to 
the toes, mostly in the latter areas.  The examiner noted 
that there was a complaint of numbness and burning sensation, 
but that clinically the vascularity and the posterior tibial 
arteries were palpable.


The diagnoses entered were bilateral upper extremity 
frostbite with the left hand second, third, fourth proximal 
interphalangeal joints amputated, distal interphalangeal 
joint amputations on the right at the third, fourth, and 
fifth fingers and a distal amputation in the index finger, 
bilateral frozen feet syndrome with bilateral mid foot, 
including the toes with residual causalgia.  As to the hands, 
the examiner stated the veteran's functional impairment was 
moderately severe to severe.  As to the feet, he stated 
functional impairment was moderately significant.

The examiner noted the veteran's feet had underlying 
causalgia of the toes and definite cold sensitivity, which 
made it worse.  Additionally, he had a component of 
arthralgia in the toes.  The examiner stated the nails of the 
feet were normal and that there was no evidence of tissue 
loss.  He stated there was sensation impairment.

As to the veteran's diabetes mellitus, the examiner stated 
that his upper extremities and lower extremities could be a 
secondary aggravating factor.  However, as to the veteran's 
feet, he stated he felt the dominant condition was mainly due 
to frostbite.  

As to the hands, he stated the fingers in the hands were 
basically nonfunctional, but noted that there was no 
ankylosis of the joints.  He stated the left index finger had 
limited motion at the metacarpal phalangeal joint.  

The examiner stated that all the movements with any kind of 
stress created pain and that there was diffuse weakness and 
definite fatigability.

X-rays of the right and left feet were normal.  X-rays of the 
right and left hand revealed multiple bilateral distal 
amputations of the second through fifth digits.  There were 
moderately severe osteoarthritic changes of the first distal 
interphalangeal joint of the left hand.





Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.


In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  



The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that as to the veteran's service-connected 
hands, the veteran's major hand is his right hand.

38 C.F.R. § 4.17, Plate III graphically illustrates the 
anatomy of bones of the hand.

Multiple finger amputations are rated under Diagnostic Codes 
5126 to 5151.  The ratings for multiple finger amputations 
apply to amputations at the proximal interphalangeal joints 
or through proximal phalanges.  38 C.F.R. § 4.71a, Diagnostic 
Code 5151 (1999) at (a).  Amputation through middle phalanges 
will be rated as prescribed for unfavorable ankylosis of the 
fingers.  Id. at (b).  

Amputations at distal joints, or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers.  Id. at (c).  Amputation 
or resection of metacarpal bones (more than one-half the bone 
lost) in multiple fingers injuries will require a rating of 
10 percent added to (not combined with) the ratings, multiple 
finger amputations, subject to the amputation rule applied to 
the forearm.  Id. at (d).  Combinations of finger amputations 
at various levels, or finger amputations with ankylosis or 
limitation of motion of the fingers will be rated on the 
basis of the grade of disability; i.e., amputation, 
unfavorable ankylosis, most representative of the levels or 
combinations.  Id. at (e).  With an even number of fingers 
involved, and adjacent grades of disability, select the 
higher of the two grades.  Id.  Loss of use of the hand will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump with a suitable prosthetic appliance.  Id. at (f).

When the middle, ring, and little fingers of the major hand 
are favorably ankylosed, a 20 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5222 (1999).  
When the index, middle, ring, and little fingers of the major 
hand are favorably ankylosed, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5221 (1999).  

The veteran's service-connected amputation of the tip of the 
index finger through the proximal portion of the distal 
phalanx of the third finger and the proximal portion phalanx 
through the middle phalanx of the fourth and fifth fingers of 
the right hand (major) is currently evaluated under 
Diagnostic Code 5218, which contemplates unfavorable 
ankylosis of three digits of the hand-the three digits being 
the middle, ring, and little fingers, for which a 30 percent 
evaluation for the major hand has been assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5218.

During the pendency of the veteran's appeal, new regulations 
were issued revising the diagnostic criteria for rating 
cardiovascular disorders effective January 12, 1998. 62 Fed. 
Reg. 65207 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7122).


Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under the rating criteria in effect prior to January 12, 
1998, for evaluations of residuals of cold injury, Diagnostic 
Code 7122 provided for a 10 percent disability evaluation for 
mild symptoms, chilblains for bilateral involvement.  
38 C.F.R. § 4.104 Diagnostic Code 7122 (effective prior to 
January 12, 1998).  For persistent moderate swelling, 
tenderness, redness, etc., a 30 percent evaluation was 
warranted for bilateral involvement.  Id.  For loss of toes 
or parts and persistent severe symptoms, a 50 percent 
evaluation was warranted for bilateral involvement.  Id.  

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted.  
38 C.F.R. § 4.104 Diagnostic Code 7122 (effective January 12, 
1998).  When there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts, a 20 percent evaluation is 
warranted.  Id.  

When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 30 percent 
evaluation is warranted.  Id.  

When evaluating residuals of a cold injury, each part 
affected is to be rated separately.  Id. at Note (2).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 
1 Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

Initially the Board finds that the veteran's claims for 
higher evaluations for his service-connected bilateral hand 
and feet disabilities are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected disabilities are sufficient 
to conclude that his claims for higher evaluations are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the November 1999 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the Board notes that the veteran was given the opportunity to 
submit additional evidence in support of his claims.  He was 
afforded an additional comprehensive examination.  The Board 
is unaware of any additional evidence, VA or non-VA, which 
has not already been requested and/or obtained that is 
pertinent to the current appeal.  

Amputation of the tip of the index finger 
through the 
proximal portion of the distal phalanx of 
the third finger
and the proximal portion phalanx through 
the middle phalanx of the fourth and 
fifth fingers of the right hand (major)

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
40 percent evaluation for the service-connected right hand.  
The veteran's four fingers (other than the thumb) are part of 
the service-connected disability.  The index finger has been 
amputated at the distal joint, and the middle, ring, and 
little fingers have been amputated at the distal phalangeal 
joints.  Thus, under 38 C.F.R. § 4.71a, Diagnostic Code 5151 
at (c), the veteran's fingers are to be evaluated by analogy 
to favorable ankylosis.  Under Diagnostic Code 5221, when the 
index, middle, ring, and little fingers are favorably 
ankylosed, a 40 percent evaluation is warranted for the major 
hand.  See 38 C.F.R. § 4.71a, Diagnostic Code 5221.  It is 
based on this Diagnostic Code that the Board has granted a 
40 percent evaluation.  See id.

The Board is aware that under part (c) of Diagnostic Code 
5151, it implies that negligible losses due to an amputation 
will not be considered an "amputation" for rating purposes, 
which includes evaluating an amputation by analogy to 
favorable and unfavorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5151 at (a), (b), (c).  The index finger of 
the right hand has been amputated only to the distal joint; 
however, no medical professional has stated that the 
amputation in the right index finger is "negligible," and 
thus, the Board will grant any benefit of the doubt to the 
veteran in including the index finger as one that is 
considered amputated to be evaluated by analogy to favorable 
ankylosis under Diagnostic Code 5221.

The Board is aware that in the February 1998 examination 
report, the examiner stated the veteran's right index finger 
was ankylosed at the proximal interphalangeal joint and had 
no motion.  However, when examined in January 2000, the 
examiner stated that the function of the interphalangeal and 
proximal interphalangeal joints in the right index finger 
were normal.  The Board gives more probative value to the 
January 2000 examination report, as it is far more thorough 
than the February 1998 report.  Therefore, the Board has 
considered the right index finger as being "amputated," as 
opposed to being ankylosed, for evaluation purposes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5151.

The Board must now consider whether an evaluation in excess 
of 40 percent is warranted for the service-connected right 
hand.  Initially, the Board notes that the veteran has 
complained of difficulty with his right thumb, which is not 
service connected, and thus consideration of that digit would 
not be appropriate in considering whether a higher evaluation 
is warranted.  Without thumb involvement, the veteran is at 
the maximum evaluation under Diagnostic Code 5221.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5221.

Based upon the level at where the fingers on the right hand 
have been amputated, consideration of the veteran's fingers 
under the Diagnostic Codes that contemplate unfavorable 
ankylosis would not be appropriate.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5151 at (c).  


Additionally, no medical professional has stated that the 
veteran's index, middle, ring, and little fingers are 
unfavorably ankylosed to warrant consideration under 
Diagnostic Code 5217.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5217 (1999).

Therefore, the 40 percent evaluation is the maximum 
evaluation that the veteran can receive for his right hand.  
No medical professional has stated that the veteran has lost 
the use of his right hand to warrant a higher evaluation.  
The determination that a higher evaluation is not available 
includes consideration of the holding in DeLuca, 8 Vet. 
App. 202.  

The Board is aware that DeLuca applies to Diagnostic Codes 
that address limitation of motion.  However, it must be noted 
that the Court has never stated that DeLuca applies to the 
functional equivalent of ankylosis of the fingers, and thus 
the Board will not apply DeLuca to the veteran's service-
connected amputation of the tip of the index finger through 
the proximal portion of the distal phalanx of the third 
finger and the proximal portion phalanx through the middle 
phalanx of the fourth and fifth fingers of the right hand 
(major).

Therefore, to the extent the veteran has asserted that his 
service-connected right hand was worse than the 30 percent 
evaluation contemplated, he was correct, and the Board has 
granted a 40 percent evaluation.

To the extent that the veteran has implied that the service-
connected right hand is worse than the 40 percent evaluation 
contemplates, the Board finds the medical findings do not 
support his assertions for the reasons stated above.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  
Additionally, it must be noted that although the veteran 
feels that his right hand is just as bad as his left hand, 
which is evaluated as 50 percent disabling, the amputations 
to the right hand are not as extensive as those of the left 
hand, which explains the higher evaluation for the left hand.



Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for amputation of the tip 
of the index finger through the proximal portion of the 
distal phalanx of the third finger and the proximal portion 
phalanx through the middle phalanx of the fourth and fifth 
fingers of the right hand (major).  Gilbert, 1 Vet. App. at 
53.


Amputation of second, third, fourth, and 
fifth fingers 
through the proximal phalanges of the 
left hand (minor)
with atrophy and limitation of extension 
of the left thumb

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the service-
connected left hand disability.  The veteran's index, middle, 
ring, and little fingers have been amputated at the proximal 
interphalangeal joint, and thus, they are evaluated under 
multiple finger amputations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5151 at (a).  Accordingly, the veteran is at 
the maximum evaluation he can receive for the minor hand with 
involvement of the index, middle, ring, and little fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5131, 5217 (1999).

The Board must now consider whether an evaluation in excess 
of 50 percent is warranted for the service-connected left 
hand disability.  Unlike the right hand, the service-
connected left hand includes thumb involvement-here, the 
veteran has limitation of extension of the thumb.  However, 
even with the limitation of extension of the thumb, a higher 
evaluation is not warranted.  No medical professional has 
stated that the thumb is ankylosed, whether favorably or 
unfavorably.  

The Rating Schedule does not provide for limitation of motion 
of the fingers, as opposed to ankylosis and amputations, and 
the Board will not construe a finding of limitation of 
extension to be a finding of ankylosis.  Also, no medical 
professional has stated that the veteran has loss of use of 
the left hand to warrant an evaluation in excess of 
50 percent.  In fact, in the February 1998 examination 
report, the examiner stated that the veteran's grip in the 
left hand was 5/5.

Additionally, the Board has considered the holding in DeLuca 
in determining whether an evaluation in excess of 50 percent 
is warranted; however, the Court has specifically limited the 
applicability of DeLuca to service-connected disabilities 
that contemplate limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Here, the veteran's multiple 
finger amputations are based upon actual amputations of the 
fingers and not based upon limitation of motion, and thus 
DeLuca is not applicable.  See id.  To the extent that the 
veteran has stated and testified his service-connected left 
hand is worse than the current 50 percent evaluation 
contemplates, the Board finds the medical findings do not 
support his assertions for the reasons stated above.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 50 percent for amputation of second, 
third, fourth, and fifth fingers through the proximal 
phalanges of the left hand (minor) with atrophy and 
limitation of extension of the left thumb.  Gilbert, 1 Vet. 
App. at 53.

Evaluation in excess of 10 percent for 
residuals of frostbite of the right and 
left feet prior to January 12, 1998

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for residuals of bilateral 
frozen feet prior to January 12, 1998.  

It must be noted that prior to January 12, 1998, there was no 
objective evidence in the record upon which to base an 
increased evaluation.  The first objective medical evidence 
is February 1998.  At his August 1999 Board hearing, the 
veteran stated his feet constantly burned and that his feet 
had changed color.  

Based upon the lack of objective findings prior to January 
1998, the Board finds that an evaluation in excess of 
10 percent evaluation is not warranted under the previous 
criteria for the service-connected residuals of bilateral 
frozen feet.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (in 
effect prior to January 12, 1998).  

The Board notes that although the revised criteria allows 
two, separate evaluations because both feet are involved, the 
revised criteria may not be applied prior to the effective 
date of the change in the regulation.  38 U.S.C.A. § 5110(g) 
(West 1991 and Supp. 2000); see DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for residuals of 
bilateral cold feet prior to January 12, 1998.
  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Residuals of a frozen right foot and a 
frozen left foot
as of January 12, 1998

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against 
evaluations in excess of 20 percent for residuals of a frozen 
right foot and residuals of a frozen left foot as of January 
12, 1998.  

When he examined the veteran in February 1998, the examiner 
stated he had marked loss of sensation in the toes and the 
soles of both feet.  The skin was thin and cool, and there 
was no evidence of fungus infection.

At his August 1999 Board hearing, the veteran stated his feet 
constantly burned and that his feet had changed color.  In 
the January 2000 examination report, the examiner stated the 
intrinsic muscles were palpable and that the skin had good 
hydration in the feet and toes.  The nails were adequate, and 
there were no ulcerations, breakdown, or evidence of any skin 
complications.

Based upon the above findings, the Board finds that 
evaluations in excess of 20 percent for residuals of a frozen 
right foot and residuals of a frozen left foot are not 
warranted.  See 38 C.F.R. § 4.104 Diagnostic Code 7122 
(effective January 12, 1998).  A 20 percent evaluation 
contemplates pain, numbness, cold sensitivity and impaired 
sensation.  The veteran's right and left feet are properly 
evaluated at the 20 percent evaluation.

Considering whether an increased evaluation is warranted 
under the previous criteria, the Board finds that the 
veteran's symptoms do not meet the 30 percent evaluation.  
Although he reported his feet feeling as if a blow torch were 
on them, no medical professional reported persistent and 
moderate swelling, tenderness, redness, etc. as to his feet  
See 38 C.F.R. § 4.104, Diagnostic Code 7122 (effective prior 
to January 12, 1998).  The examiner's findings in the 
February 1998 and January 2000 examination reports would not 
warrant an increased evaluation under the previous criteria.  
See id.  Regardless, the revised criteria are more favorable, 
as he is now at a combined evaluation of 40 percent.

Considering the revised criteria, an evaluation in excess of 
20 percent for each foot is not warranted.  No medical 
professional has stated there has been two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities of the affected part to warrant a 30 percent 
evaluation for each foot.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (effective January 12, 1998).  

In fact, when he examined the veteran in January 2000, the 
examiner stated specifically that he did not have any tissue 
loss, nail abnormalities, color changes, or x-ray 
abnormalities.  X-rays taken of the feet at that time were 
normal.  Although there was a loss of sensation, that finding 
is contemplated in the 20 percent evaluation.  See id.

The veteran is competent to report his symptoms.  To the 
extent that he stated his feet warrant more than the 
individually assigned 10 percent evaluations, he was correct, 
and the RO granted a 20 percent disability evaluation for 
each hand, effective January 12, 1998.  To the extent that he 
has implied his feet warrant evaluations in excess of 
20 percent, the Board finds the medical findings do not 
support his assertions for the reasons stated above.  
Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
evaluations in excess of 20 percent for residuals of a frozen 
right foot and residuals of a frozen left foot.  Gilbert, 
1 Vet. App. at 53.

Extraschedular Consideration

The Board notes that at the time the veteran submitted his 
claims for increased evaluations, he stated he was unable to 
work due to these disabilities.  As noted in the 
introduction, the RO granted a TDIU due to overall aggregate 
impairment of the service-connected disabilities.  

Here, the record does not show any unusual or exceptional 
disability picture and frequent inpatient care, to include 
hospitalization, to warrant the application of an 
extraschedular evaluation for any of the disabilities at 
issue under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
amputation of second, third, fourth, and fifth fingers 
through the proximal phalanges of the left hand (minor) with 
atrophy and limitation of extension of the left thumb is 
denied.

Entitlement to an increased evaluation of 40 percent for 
amputation of the tip of the index finger through the 
proximal portion of the distal phalanx of the third finger 
and the proximal portion phalanx through the middle phalanx 
of the fourth and fifth fingers of the right hand (major) is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of bilateral frozen feet prior to January 12, 1998, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a frozen right foot as of January 12, 1998, is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
residuals of a frozen left foot as of January 12, 1998, is 
denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

